Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7 and 13 are amended. Claims 2, 8 and 14 are cancelled. Claims 1, 3-7, 9-13 and 15-18 are pending.
The following rejections are withdrawn in view of applicant’s amendments:
Claims 1,  3, 4, 6, 7,  9, 10, 12, 13,  15, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Durbin et al (US Application: US 2017/0371853, published: Dec. 28, 2017, filed: Aug. 16, 2016).
Claims 5, 11 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Durbin et al (US Application: US 2017/0371853, published: Dec. 28, 2017, filed: Aug. 16, 2016) in view of Kannan et al (US Application: US 2015/0288771, published: Oct. 8, 2015, filed: Apr. 7, 2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,  3, 4, 6, 7,  9, 10, 12, 13,  15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Benedek et al (US Patent: 8112673, issued: Feb. 7, 2012, filed: Jun. 4, 2008).

With regards to claim 1, Riviello et al teaches method (paragraph 0035: a computer method using processor, storage medium and processor(s) is implemented) for monitoring information shielding, comprising: 

embodying a monitoring plug-in into a web page in an inline manner (paragraph 0029:  instructions are inline (with the content of the web page) within configuration data, and the instructions are a functional ‘plug-in’ to perform monitoring of the web page’s content);  

5monitoring a shielding for information on the web page with the monitoring plug-in, (paragraphs 0029 and 0030: advertisement content displayed on the web page is/are monitored to determine if the user has set the advertisement to be shielded/obscured   through a scroll action); and 

uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored (paragraph 0029: monitored data is reported to the advertisement controller/server)

wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises:
monitoring a current operating environment of the web page (paragraphs 0002 and 0003: a web page advertisement information is monitored to determine if the information conforms to the information loaded to be displayed in a visible area on a portion of the webpage); and 
determining whether the current operating environment conforms to an environment for loading the information (paragraphs 0002 and 0003: the advertisement information is checked for visibility conformance); and if the current operating environment does not conform to the environment for loading the information, determining that the information on the web page [is shielded/not-entirely-displayed] …(paragraphs 0002 and 0003: it is determined that the advertisement information is not conforming when the information is not or partially obscured (interpreted as shielded) on the web page through the user’s navigational settings (scrolling), and due to non-conformance, a subsequent action/response is performed by adjusting various items including the positioning of the advertisement) .  

However Riviello et al does not expressly teach determining that the information on the web page cannot be loaded and displayed… wherein the current operating environment at least comprises an operating system for the web page.

Yet Benedek et al teaches determining that the information on the web page cannot be loaded and displayed… wherein the current operating environment at least comprises an operating system for the web page (Abstract, Fig. 3, : A web browser and executable plugins are part of the operating system environment for the web page/file and information processed by a plugin can be detected/determined as a failure to load due to determination that the plugin has failed (resulting in browser crashing/failing as known symptoms (Benedek et al, column 1, lines 65-67)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Riviello et al’s ability to determine information cannot be loaded and displayed by detecting that a plugin is prevented from executing properly to process the information due to a failure, as taught by Benedek et al. The combination would have allowed Riviello et al to have identified when a failure occurs due to an operation that is not permitted by an operating system (Riviello et al, column 2, lines 1-4) and to have implemented a web browser that identifies plug-in modules that cause failures (which would cause browser to crash) such that the plug ins can be optionally disabled or updated (Benedek et al, column 2, lines 28-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Riviello et al’s ability to obtain information to determine if a current operating environment is conforming using visibility characteristics of the information, such that the visibility characteristics could .


With regards to claim 3, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises: monitoring a display size of the information on the web page (paragraph ; and determining whether the display size is less than a preset threshold (paragraph 0030: the display size of the web page information is determined to be less than a visible threshold (outside of display area)); and if the display size is 20less than a preset threshold, determining that the information on the web page is shielded (paragraph 0030: window/display-window size is less than the threshold of needed for advertisement content to be totally visible in the window display area, then the advertisement content is determined as obscured/shielded).  

With regards to claim 4, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises: monitoring a display status of the information on the web page (paragraph 0030: the visible status is monitored for an advertisement on the web page);  25determining whether the display status of the information is a visible status on the web page (paragraph 0030: the display status of an advertisement can be determined as not-within the visible area of a display area); and if the display status of the information is not the visible status, determining that the information on the web page is shielded (paragraphs 0030 and 0031: when determined as no-longer visible, then the advertisement is identified as obscured and the server will be updated that the identified advertisement is shielded/obscured).  

With regards to claim 56, which depends on claim 1, Riviello et al teaches wherein the uploading a monitoring log to a server of the web page, in response to the shielding for 

With regards to claim 7, Riviello et al and Benedek et al teaches a device for monitoring information shielding, comprising: one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or 15more processors to: embody a monitoring plug-in into a web page in an inline manner; a shielding for information on the web page with the monitoring plug-in; and upload a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored; wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: monitor a current operating environment of the web page; and determine whether the current operating environment does not conform to the environment for loading the information, determine that the information cannot be loaded and displayed on the web page, wherein the current operating environment at least comprises an operating system for the web page, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  




With regards to claim 10, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the 15 51779857;1one or more processors to enable the one or more processors further to: monitor a display status of the information on the web page; determine whether the display status of the information is a visible status on the web page; and if the display status of the information is not the visible status, determine that the information 5on the web page is shielded, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.  

With regards to 1512, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine whether preset information is shielded on the web page; and if the preset information is shielded, upload the monitoring log to the server of the web page, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.  




With regards to claim 15, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further 5operations comprising: monitoring a display size of the information on the web page; and determining whether the display size is less than a preset threshold; and if the display size is less than a preset threshold, determining that the information 

With regards to claim 1016, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: monitoring a display status of the information on the web page; determining whether the display status of the information is a visible status on the web page;  15and if the display status of the information is not the visible status, determining that the information on the web page is shielded, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 18, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining whether preset information is shielded on the web page; and if the preset 30information is shielded, uploading the monitoring log to the server of the web page, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Benedek et al (US Patent: 8112673, issued: Feb. 7, 2012, filed: .

With regards to claim 305, which depends on claim 1, Riviello teaches wherein the uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored comprises:  14 51779857;1…, uploading the monitoring log to the server. 

However although Riviello teaches uploading a monitoring documentation content to the server (log/report content), Riviello and Benedek et al does not expressly teach … determining whether a current network is available; if the current network is available … uploading ... to the server; and if the current network is unavailable, storing the monitoring log locally.
  
Yet Kannan et al teaches … determining whether a current network is available; if the current network is available … uploading ... to the server; and if the current network is unavailable, storing the monitoring log locally (paragraph 0055: when network is unavailable, results are queued/saved/collected, and will be uploaded upon return of network being online/available).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Riviello et al and Benedek et al’s ability to monitor and upload monitored data, such that the monitored data will be uploaded when the network 

With regards to claim 11, which depends on claim 7, the combination of Riviello et al, Benedek et al, and Kannan et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine whether a current network is available;  10upload the monitoring log to the server if the current network is available; and store the monitoring log locally if the current network is unavailable, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.  

With regards to claim 17, which depends on claim 13, the combination of Riviello et al, Benedek et al and Kannan et al teaches wherein the computer 20executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining whether a current network is available; if the current network is available, uploading the monitoring log to the server; and if the current network is unavailable, storing the monitoring log locally, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.  

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
The applicant argues that Riviello does not teach the newly amended limitations. In response, the examiner respectfully directs the applicant’s attention to the rejection above, which now applies the teachings of Benedek et al to the teachings of Riviello to address the applicant’s new claim amendments.
The applicant argues Dubrin et al does not teach the new amendments and the operating system. In response, the examiner respectfully directs the applicant’s attention to a new reference (Benedek) which is now applied to address the newly introduced combination of the operating system and newly amended claim language. 
The applicant argues that claims 7 and 13 are allowable, in view of claim 1. However claim 1 has been shown/explained to be rejected, and thus, the applicant is not persuasive.
The applicant argues the claims that depend upon the independent claims are allowable (by virtue of their dependency), however this argument is not persuasive since the independent claims have been shown/explained to be rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILSON W TSUI/Primary Examiner, Art Unit 2178